DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/431,493. Claims 1-18 have been examined and fully considered. 
Claims 1-18 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PRO 62/681,475 filed 06/06/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 is directed to a method.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	
	A method comprising: 
	receiving, by processing circuitry, a video frame including (i) an image of an object located at an absolute position in a plane and (ii) a timestamp indicating an initial time at which the object was located at the absolute position in the plane; 
	scanning, by the processing circuitry, a set of beams of electromagnetic radiation in lines over the object; 
	obtaining, by the processing circuitry, data indicating a velocity of the object and position of the object out of the plane as the beam of electromagnetic radiation is scanned over the object; 
	performing, by the processing circuitry, a correction operation to produce a correction to the absolute position in the plane of the object at a later time after the initial time, the correction being based on the obtained data.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “ determining, performing, and evaluating…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method comprising: 
	receiving, by processing circuitry, a video frame including (i) an image of an object located at an absolute position in a plane and (ii) a timestamp indicating an initial time at which the object was located at the absolute position in the plane; 
	scanning, by the processing circuitry, a set of beams of electromagnetic radiation in lines over the object; 
	obtaining, by the processing circuitry, data indicating a velocity of the object and position of the object out of the plane as the beam of electromagnetic radiation is scanned over the object; 
	performing, by the processing circuitry, a correction operation to produce a correction to the absolute position in the plane of the object at a later time after the initial time, the correction being based on the obtained data.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “measuring…a lateral acceleration signal of a lateral acceleration sensor”, “receiving by the processing circuitry a video frame including (i) an image of an object located at an absolute position in a plane and (ii) a timestamp indicating an initial time at which the object was located at the absolute position in the plane”,  “scanning, by the processing circuitry, a set of beams of electromagnetic radiation in lines over the object”, and “obtaining, by the processing circuitry, data indicating a velocity of the object and position of the object out of the plane as the beam of electromagnetic radiation is scanned over the object” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (by the processing circuitry) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The method is recited at a high level of generality and merely automates the evaluating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim(s) 2-6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application recites the limitations further elaborates on the abstract idea. Therefore, dependent claims 2-6 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1. 
	Therefore, claim(s) 1-6 is/are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US 2015/0102956) in view of Liu et al. (US 2011/0150101).
	Regarding claim 1, Miles discloses a method comprising: 
	receiving, by processing circuitry, … including (i) an image of an object located at an absolute position in a plane (see at least Para. [0149], “The processor 209 and the user can work together to ensure that a correct object 130 and optimum sub-region 1342 are selected. The sub-region 1342 can be selected by the processor 209, for example, by the processor 209 analysing the image 1350 to determine a portion of the image 1350 containing an object 130”) and (ii) a timestamp indicating an initial time at which the object was located at the absolute position in the plane (see at least Para. [0112], “The device 100 creates a first image 150 (shown in FIG. 3) of the object 130 at a first time (step 262). The device 100 then creates a second image 152 (shown in FIG. 4) of the object 130 at a second time (step 264). Between the time at which the first image 150 and the second image 152 were taken, either the vessel 120 or the object 130 may have moved, or both the vessel 120 and the object 130 may have moved. The first image 150 and the second image 152 show the relative movement that has taken place between the device 100 and the object 130 as a difference in the position of the object 130 between the first image 150 and the second image 152”); 
	scanning, by the processing circuitry, a set of beams of electromagnetic radiation in lines over the object (see at least Para. [0111], “Referring back to FIG.1, the vessel 120 has a source 110 which illuminates the object 130 with electromagnetic radiation. Some of the electromagnetic radiation will be reflected from or scattered by the object 130, with some of the reflected or scattered radiation being intercepted by the device 100 (step 260). The device 100 can use the reflected or scattered radiation to create an image of the object 130, such as the images 150 and 152 shown in FIGS. 3 and 4”; and Para. [0132], “A process of scan-matching, as illustrated in FIG. 9, is used to determine the movement of the object 130. The process of scan-matching proceeds as follows. A first image, or reference image, 1050 (shown in FIG. 10) is produced by the device 200 of the intensity of some or all of the scattered or reflected radar signal 1030, including that from the object 130 during a first, or reference scan. A first spatial power spectral density of the first image 1050 is calculated (at step 992)”); 
	obtaining, by the processing circuitry, data indicating a velocity of the object and position of the object out of the plane as the beam of electromagnetic radiation is scanned over the object (see at least Para. [0158], “In the second approach we compare the up-sweep image from the first scan with the up-sweep image from the second scan and also compare the down-sweep image from the first scan with the down-sweep image from the second scan. This gives us two different estimates of the relative position during the two scans. We can then average them out to get an estimate of the relative velocity”; and Para. [0158], “A velocity estimate of the object 130 relative to the device 200 can also be obtained using a Kalman filter to track the position and velocity of the object 130 relative to the device 200. Other techniques for tracking the position and velocity of the object 130 relative to the device 200 could be used, for example, a particle filter or a linear state observer”); 
	performing, by the processing circuitry, a correction operation to produce a correction to the absolute position in the plane of the object at a later time after the initial time, the correction being based on the obtained data (see at least Para. [0149], “The processor 209 and the user can work together to ensure that a correct object 130 and optimum sub-region 1342 are selected. The sub-region 1342 can be selected by the processor 209, for example, by the processor 209 analyzing the image 1350 to determine a portion of the image 1350 containing an object 130. The processor 209 may be able to select a sub-region based on information that is not immediately apparent to the user, which may lead to the processor 209 picking a more optimum sub-region 1342 than the user would have picked”).
	An image frame is taught by Miles, however, Miles does not explicitly teach 
	…a video frame…
	However, in the same field of endeavor, Liu teaches
	 …a video frame (see at least Para. [0078], “obtain the 3D video image at each viewpoint by obtaining depth images and color images of a scene and reconstructing the images based on the basic principles of 3D videos”; and Para. [0104], “where the properties of the image collecting apparatus include internal parameters and external parameters of the image collecting apparatus, and the collecting timestamp of each frame of the video image”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Miles by combining …video frame… as taught by Liu. One would be motivated to make this modification in order to convey that the image collecting apparatuses, the obtained depth images are accurate and reliable, and the collection of the video images is highly real-time (see at least Apparatus).
	Regarding claim 2,  Miles in view of Liu teaches the method as in claim 1. Miles further teaches wherein scanning the beam of electromagnetic radiation (see at least Para. [], “The vessel 120 is equipped with a rotating FMCW radar 210 which emits a beam 216 comprising a modulated radio-frequency (RF) signal, that is, electromagnetic radiation  having a frequency in the microwave or radiowave region”) in lines over the object (see at least Para. [0020], “the processor may select the object based on a user selection, for example, by a user tapping an image representing the object on a touch screen, or drawing a bounding box around an image of the object on a screen. Alternatively, the processor may select the object based on the fact that the object is the only object in the scene, or based on the fact that the object is the largest object in the scene or based on the fact that the object is scattering or reflecting the greatest amount of electromagnetic radiation”) includes: 
	performing a first line scan in a first direction in the plane at a first time after the initial time (see at least Para. [0093], “FIG. 3 shows a first image of the object shown in FIG. 1 at a first time”; and Para. [0112], “The device 100 creates a first image 150 (shown in FIG. 3) of the object 130 at a first time (step 262)”); 
	performing a second line scan at a position normal to the first scan line in the plane (see at least Para. [0080], “Scan-matching is advantageous over other techniques for calculating the positional relationship, such as algorithms that only use lines and edges” and Para. [0094], “FIG. 4 shows a second image of the object shown in FIG. 1 at a second time”), in a second direction at a second time, the second direction being opposite to the first direction (see at least Para. [0112], “The device 100 then creates a second image 152 (shown in FIG. 4) of the object 130 at a second time (step 264). Between the time at which the first image 150 and the second image 152 were taken, either the vessel 120 or the object 130 may have moved, or both the vessel 120 and the object 130 may have moved. The first image 150 and the second image 152 show the relative movement that has taken place between the device 100 and the object 130 as a difference in the position of the object 130 between the first image 150 and the second image 152”); and 
	performing a third line scan at a position normal to the second line scan, in the first direction at a third time. As a design choice “Making Continuous” [see MPEP 2144.04, In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)]. Motivation to continue the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to perform a third line scan at a position normal to the second line scan (*** Even though a third line scan explicitly taught in the reference, however, in could inferred that the third scan could be performed).  
	Regarding claim 3, Miles in view of Liu teaches the method as in claim 2. Miles further teaches wherein performing the correction operation (see at least Para. [0156], “apply a Doppler
correction to range measurements”) includes: 
	performing a prediction operation on the first line scan to produce a predicted third line scan at the third time (see at least Para. [0134], “After the first image, or reference image, is produced an estimator predicts the position and orientation of the image of the object in the current scan. Based on this prediction, a selection of an area of the current image is made corresponding to the object 130”);  15Attorney Docket No. 0101-014001 	
	…; and 
	producing, as the correction, the position along the first direction at which a difference in position along the beam direction is optimal (see at least Para. [0080], “The first and second images may be compared by scan-matching. Scan-matching is advantageous over other techniques for calculating the positional relationship, such as algorithms that only use lines and edges. This is because scan-matching, particularly dense scan-matching which compares the whole of the first and second images, makes optimal use of all of the information in the first and second images, which makes scan-matching robust and less prone to errors, and allows scan-matching to operate in complex scenes”).  
Miles does not explicitly teach 
	…generating differences in position normal to the plane between points on the third line scan at the third time and a point on the predicted third line scan at the third time…
	However, in the same field of endeavor, Liu teaches
	…generating differences in position normal to the plane between points on the third line scan at the third time and a point on the predicted third line scan at the third time (see at least Para. [0084], “a 3D/MV display generally needs to display multiple images in different positions simultaneously. "Color image--depth images' may be used to generate images at other viewpoints according to the image at one viewpoint, which makes it unnecessary to transmit 2D images at different viewpoints simultaneously”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Miles by combining …generating differences in position normal to the plane between points on the third line scan at the third time and a point on the predicted third line scan at the third time… as taught by Liu. One would be motivated to make this modification in order to convey that the image collecting apparatuses, the obtained depth images are accurate and reliable, and the collection of the video images is highly real-time (see at least Apparatus).
	Regarding claim 4,  Miles in view of Liu teaches the method as in claim 3, where Miles further teaches wherein producing the position along the first direction at which a difference in position normal to the plane is optimal (see at least Para. [0174], “An optimum scheme for updating the reference image is obtained after some experience of the operating conditions are gained and will differ according to the type of object 130 being tracked. However, a starting threshold of around a 25% change in range or a 30° change in orientation is typically found to lead to acceptable results”) includes: 
	performing an interpolation operation on the differences in position normal to the plane between points on the third line scan at the third time (see at least Para. [0128], “Turning now to FIGS. 7 and 8, the polar image 650 (shown in FIG. 6) is converted to a Cartesian image 750 shown in FIG. 7 (at step 880 of FIG. 8). The Cartesian image 750 comprises a square or rectangular grid of pixels 759, and interpolation is carried out as necessary to compensate for the fact that the arrangement of range-bearing cells 659 in the polar image 650 is different from the arrangement of pixels 759 in the Cartesian image 750, to arrive at an image of the object 730 in a Cartesian coordinate system”) and…
	Miles does not explicitly teach
	…a point on the predicted third line scan  at the third time to produce a minimum difference and a position along the first direction at which the minimum difference is achieved.
	However, in the same field of endeavor, Liu teaches
	…a point on the predicted third line scan  at the third time to produce a minimum difference and a position along the first direction at which the minimum difference is achieved (see at least Para. [0098], “The number of image collecting apparatuses is appropriate so long as the collected video image data of the scene includes at least one depth image and at least two color images. In this step, at the time of collecting images of the scene, all image collecting apparatuses may be controlled to perform synchronous photographing and collection of images, so as to ensure synchronization of the collected video images and prevent a sharp difference between images collected at the same moment on the same viewpoint or different viewpoints”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Miles by combining …a point on the predicted third line scan  at the third time to produce a minimum difference and a position along the first direction at which the minimum difference is achieved. as taught by Liu. One would be motivated to make this modification in order to convey that the image collecting apparatuses, the obtained depth images are accurate and reliable, and the collection of the video images is highly real-time (see at least Apparatus). 
	Regarding claim 5, Miles in view of Liu teaches the method as in claim 3. Miles further teaches wherein performing the prediction operation includes: 
	producing a rotational speed of the object at a point on the first line scan normal to the plane (see at least Para. [0157], “we calculate a Doppler shift which maximises the correlation between the up-sweep image and the down-sweep image. This gives us a radial speed estimate from a single sweep”);
	generating a speed of the object at the point on the first line scan along the first direction based on the rotational speed of the object at the point (see at least Para. [0160], “A Kalman filter using the coloured noise model of speed could be used to track the position and velocity of the object 130 relative to the device 200”); and 
	producing, as a point on the predicted third line scan, a sum of a position of the point on the first line scan plus a correction based on the speed of the object (see at least Para. [0134], “After the first image, or reference image, is produced an estimator predicts the position and orientation of the image of the object in the current scan. Based on this prediction, a selection of an area of the current image is made corresponding to the object 130”) and a difference between the first time and the third time (see at least Para. [0113], “The device 100 uses this difference in position of the object 130 between the first image 150 and the second image 152 to calculate the relative distance 125 between the vessel 120 and the object 130 (step 266). The device 100 compares the relative distance 125 with a target distance 127 to determine an error between the relative distance 125 and the target distance 127 (step 268)”).  
	Regarding claim 6,  Miles in view of Liu teaches the method as in claim 1, Miles in view of Liu, where Liu further comprising: 
	at a new time after the later time, receiving another video frame including (i) another image of an object located at another absolute position in another plane and (ii) a timestamp indicating the new time at which the object was located at the other absolute position in the other plane (see at least Para. [0214], “receive the video images collected by the image collecting apparatuses, calibrate the image collecting apparatuses according to the collected video images, obtain internal parameters and external parameters of each image collecting apparatus, and send them to the collection controlling module 113. The collection controlling module 113 is further adapted to set up a mapping relation between the collected video image and the properties of each image collecting apparatus according to the internal parameters and external parameters, and output the mapping relation as video image data of the scene, where the properties of the image collecting apparatus include internal parameters and external parameters of the image collecting apparatus, and the collecting timestamp of each frame of the video image. Through the synchronizing module 114, all image collecting apparatuses perform collection synchronously),forming a trajectory of the object in space based on the positions of the object at the at the initial time, the later time, and the new time (see at least Para. [0220], “The collection controlling module sets up one-to-one relations between the video image data and the properties of the image collecting apparatus according to the calibration information of the image collecting apparatus. The properties of the image collecting apparatus include a unique code of the image collecting apparatus, internal parameters and external parameters of the image collecting apparatus, and the collecting timestamp of each frame. Moreover, the collection controlling module outputs the properties of the image collecting apparatus and the video image data in a specific format”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Miles by combining at a new time after the later time, receiving another video frame including (i) another image of an object located at another absolute position in another plane and (ii) a timestamp indicating the new time at which the object was located at the other absolute position in the other plane; and forming a trajectory of the object in space based on the positions of the object at the at the initial time, the later time, and the new time as taught by Liu. One would be motivated to make this modification in order to convey that the image collecting apparatuses, the obtained depth images are accurate and reliable, and the collection of the video images is highly real-time (see at least Apparatus).
Regarding claim 7, recites analogous limitations that are present in claim 1, therefore claim 7 would be rejected for the same reasons above. 
Regarding claim 8, recites analogous limitations that are present in claim 2, therefore claim 8 would be rejected for the same reasons above.
Regarding claim 9, recites analogous limitations that are present in claim 3, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 10, recites analogous limitations that are present in claim 4, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 11, recites analogous limitations that are present in claim 5, therefore claim 11 would be rejected for the same reasons above.
Regarding claim 12, recites analogous limitations that are present in claim 6, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 1, therefore claim 13 would be rejected for the same reasons above. An electronic apparatus, comprising: memory (see at least Para. [0033], “such as processor and memory requirements, which are necessary to perform the calculation of the positional”); and controlling circuitry coupled to the memory, the controlling circuitry (see at least Para. [0021], “Selecting a sub-region reduces
computational resources, such as processor and memory requirements, which are necessary to perform the calculation of the positional relationship as the whole image need not be
processed. Selecting a sub-region may also eliminate other objects from the sub-region which might otherwise interfere with the calculation of the positional relationship, or reduce the accuracy with which the positional relationship is calculated”) being configured to…
Regarding claim 14, recites analogous limitations that are present in claim 2, therefore claim 14 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim 3, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 4, therefore claim 16 would be rejected for the same reasons above.
Regarding claim 17, recites analogous limitations that are present in claim 5, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim 6, therefore claim 18 would be rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663